Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  October 1, 2014                                                                     Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  148617(59)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  KENNETH J. SPEICHER,                                                             Bridget M. McCormack
            Plaintiff-Appellee,                                                          David F. Viviano,
                                                                                                       Justices
                                                             SC: 148617
  v                                                          COA: 306684
                                                             Van Buren CC: 11-600857-CZ
  COLUMBIA TOWNSHIP BOARD OF TRUSTEES
  and COLUMBIA TOWNSHIP PLANNING
  COMMISSION,
             Defendants-Appellants.
  __________________________________________/

        On order of the Chief Justice, the motion of defendants-appellants for leave to file
  a responsive brief in opposition to the amicus curiae brief filed by Outside Legal
  Counsel, PLC, and attorney Philip L. Ellison is GRANTED. The brief submitted on
  September 23, 2014, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             October 1, 2014